Citation Nr: 0310746	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial disability evaluation greater 
than 30 percent from August 1, 1998, to October 3, 1999, 
greater than 60 percent from October 4, 1999, to June 15, 
2000, and greater than 60 percent from October 1, 2000, for 
disability currently characterized as atherosclerotic 
coronary artery disease, status post coronary artery bypass 
graft and myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs.  Within the referenced 
decision, the RO denied the veteran's claims of entitlement 
to service connection for hypertension and hyperlipidemia.  
The RO also awarded the veteran service connection for 
atherosclerotic coronary artery disease, status post coronary 
artery bypass graft secondary to nicotine addiction, and an 
initial temporary total rating (100 percent) for periods of 
hospitalization during the time period of April 23, 1998, to 
July 31, 1998 was assigned.  Then, effective August 1, 1998, 
the RO assigned a 30 percent rating for the veteran's 
coronary artery disability under Diagnostic Codes 7101-7017 
of the Rating Schedule (38 C.F.R. Part 4).  The veteran has 
perfected a timely appeal of the RO's decision concerning the 
initial rating evaluation assigned for his coronary artery 
disability.

In June 2000, the veteran experienced a myocardial 
infarction.  In a December 2000 rating decision, the RO 
increased the evaluation for the veteran's coronary artery 
disability to 60 percent from October 4, 1999, to June 15, 
2000, 100 percent from June 16, 2000, to September 30, 2000, 
and 60 percent from October 1, 2000.  Inasmuch as the benefit 
sought on appeal is a 100 percent rating from the effective 
date of service connection (April 23, 1998), this initial 
evaluation issue remains at issue.

The veteran presented personal testimony before a hearing 
officer at the RO in September 2000.  A transcript of the 
hearing is of record.

The observes that in August 2001, the veteran submitted a 
claim seeking entitlement to service connection for 
emphysema.  VA X-rays of the veteran's chest, taken in 
October 1998, revealed bilateral pulmonary emphysema. The 
matter of entitlement to service for emphysema is, therefore, 
referred to the RO for appropriate action.

Finally, the Board notes that the initial evaluation issue on 
appeal will be addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for hyperlipidemia and hypertension by rating decision of 
April 1999; the RO informed him of the decision and of his 
appellate rights by letter mailed on May 18, 1999. 

2.  In response to the veteran's notice of disagreement with 
the foregoing decision, the RO mailed a statement of the case 
to the veteran on April 19, 2000.  

3.  The veteran's Substantive Appeal in response to the 
statement of the case was received by the RO on June 13, 
2000; however, he withdrew the Substantive Appeal on these 
issues on September 28, 2000.  





CONCLUSION OF LAW

The veteran's Substantive Appeal with respect to the issues 
of service connection for hypertension and hyperlipidemia was 
timely withdrawn and subsequently submitted argument by the 
representative with respect to these issues does not 
constitute a timely Substantive Appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.204, 20.302(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.204, 20.302.  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the 1-year appeal period.  
38 C.F.R. § 20.302(b)(2).   

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

The pertinent facts in this case are set forth above.  In 
January 2003, the Board sent a letter to the veteran 
informing him of the above law and regulations and the 
pertinent procedural history.  The Board also invited the 
veteran to submit argument and evidence or to request a 
hearing before the Board decided whether a dismissal of these 
issues is in order.  The veteran did not respond to the 
Board's letter.  

Although the veteran perfected an appeal respect to the April 
1999 rating decision denying entitlement to service 
connection for hyperlipidemia and hypertension, he withdrew 
his Substantive Appeal on these issues at an RO hearing on 
September 28, 2000.  The veteran's representative submitted a 
written brief to the Board in September 2002, in which the 
representative presented argument with respect to the issues 
of entitlement to service connection for hyperlipidemia and 
hypertension.  Presumably, the representative was unaware 
that the veteran had already withdrawn his Substantive Appeal 
with respect to these issues.  In any event, the time limit 
for submitting a Substantive Appeal had already expired by 
the time of the veteran's withdrawal of his Substantive 
Appeal in September 2002.  Therefore, the written argument 
from the representative in September 2002 cannot constitute a 
timely Substantive Appeal.

Accordingly, the Board does not have jurisdiction to decide 
these issues.  


ORDER

The appeal on the issues of entitlement to service connection 
for hypertension and hyperlipidemia is dismissed.




REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The record reflects that the RO has not complied with the 
notification and duty to assist requirements of the VCAA and 
the implementing regulations.  In particular, the Board notes 
that although the veteran experienced a myocardial infarction 
in June 2000, he has not been afforded a VA examination to 
determine the severity of his service-connected coronary 
artery disease since November 1998.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The letter 
should specifically request the veteran 
to either submit any medical evidence in 
his possession or that he is able to 
obtain, which tends to show that he meets 
the criteria for a higher evaluation for 
the disability at issue, or to provide 
the RO with any authorization and 
identifying information necessary for the 
RO to obtain such evidence.  The RO must 
also inform the veteran that the 
requested evidence or information must be 
submitted within one year of the date of 
the RO's notification letter.

Within the same letter, the RO should 
also inform the veteran that additional 
VA examination is necessary in order to 
assess the current level of severity of 
his service-connected heart disability.

2.  Thereafter, the RO should undertake 
any development required to comply with 
the notice and duty to assist 
requirements of the VCAA, to include 
attempting to obtain any pertinent 
evidence identified by the veteran and 
making arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a cardiology examination so that 
the severity of his service-connected 
disability may be determined.  All 
indicated testing should be accomplished.  
The claims folder must be made available 
to the examiner.

a.  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination report 
that such a review has been conducted.

b.  If medically feasible, the veteran 
should be afforded an exercise stress 
test.  The level of METs that results 
in dyspnea, fatigue, angina, 
dizziness, or syncope should be 
reported.  (If the level of METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope cannot be 
reported for medical reasons, then the 
examiner must so state and must give 
an estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.) 
 
c.  The examiner should state whether 
there is angina on moderate exertion.
 
d.  The examiner should state whether 
the veteran has chronic congestive 
heart failure, and identify any acute 
episodes or congestive heart failure 
in the past.
 
e.  The examiner should identify any 
left ventricular dysfunction and 
should ensure that the veteran's 
ejection fraction is obtained.
 
f.  The examiner should state whether 
there is evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or 
X-ray.

g.  The examiner should state whether 
the veteran's service-connected heart 
disability necessitates the use of 
medication.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed must also be provided.

3.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.


Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

